LOGO [g75433img002.jpg]

 

Exhibit 10(xxxviii)

Effective February 4, 2000

Josef A. Mandelbaum

4285 University Parkway

Cleveland, Ohio 44118

Dear Josef:

This letter agreement (the “Agreement”) sets forth the terms and conditions on
which you have agreed to serve as the President and Chief Executive Officer of
AmericanGreetings.com, Inc. (the “Company”):

1.      EMPLOYMENT.

(a) POSITION. The Company employs you as its acting President and Chief
Executive Officer to perform such duties for the Company or its subsidiaries as
the Board of Directors (the “Board”) of the Company may from time to time
assign, all upon the terms and conditions set forth in this Agreement. You will
report to the Board or such other senior executive of the Company as determined
by the Board. You accept such employment and agree to devote your full working
time and attention to your duties for the Company and its subsidiaries, subject
to the Company’s policies as in effect from time to time, and applicable law.

(b) BOARD SEAT. The Company agrees that during your service as President and
Chief Executive Officer (subject to appropriate shareholder action), you shall
be a member of the Board.

2.      COMPENSATION. During your employment with the Company, it shall pay you
the following compensation:

(a) an annual base salary (the “Base Salary’) of $240,236 payable consistent
with the Company’s payroll practices, provided, however, the Board may, from
time to time in its sole discretion, change your Base Salary;

(b) an annual bonus, the target for which is 35% of your Base Salary. Your
actual bonus, if any, for the then current year will be paid to you according to
the annual management incentive payout schedule established by the Board for the
then current year, subject to achievement of the criteria provided therein; and

 

1

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

(c) additional incentive compensation, if any, in accordance with any incentive
compensation plan established from time to time by the Board.

All amounts payable under this Agreement will be subject to applicable
withholding, which the Company may deduct from such amounts.

3.      EQUITY. Subject to your agreement to the terms and conditions hereof and
thereof, the Company shall, has granted you stock options to purchase 300,000
shares of the Company’s Class A Common Stock, at an exercise price of $7.50,
subject to the standard terms and conditions under the Company’s option plan and
stock option agreement, except as specifically set forth herein. You understand
that no options, including vested options, may be exercised prior to the
consummation of a Trigger Event (as defined below). You further understand that
neither the Company nor any of its affiliates is under any obligation to effect
a Trigger Event. Vesting of these shares shall be on the following vesting
schedule, which, subject to the preceding sentence, is twenty percent (20%) on
February 4, 2000 and twenty-percent (20%) per year on each October 20th
beginning with October 20, 2000 and ending October 20, 2003 deemed to commence
vesting as of October 20, 1999. The Company will promptly grant you options to
purchase additional shares of its Class A Common Stock (subject to the standard
terms and conditions under the Company’s option plan and stock option agreement,
except as specifically modified herein) as necessary so that the total number of
shares for which you have been granted options is at least equal to the number
of shares for which options have been granted to any officer of equal or higher
rank within the Company and at least twice the number of shares for which
options have been granted to any other employee of the Company. The stock
options provided for in this paragraph are not intended to qualify as incentive
stock options within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder. In the event that
there is a “Change of Control” then, in such event and notwithstanding any
shorter vesting provision contained in your option agreement, the stock options
provided for in this paragraph shall fully vest. As used in this Agreement, the
term “Change of Control” shall mean the consummation of:

(a) a merger involving the Company or a transfer of the Company’s stock by the
Company’s stockholders pursuant to which, in either case, the stockholders of
the Company immediately prior to the transaction do not continue to hold more
than a fifty percent (50%) percent equity or voting interest in the successor
entity (which may be the Company) other than a transaction involving only one or
more Related Companies; or

(b) the sale of all or substantially all of the Company’s assets, other than a
transaction involving only one or more Related Companies;

(c) any other transaction, as a result of which, the Company’s stockholder
immediately prior to the transaction do not continue to hold(or, as a result of
which, they give up, by contract or otherwise) the unilateral right to elect at
least a majority of the Board.

As used in this Agreement, the term “merger partner” shall mean the other party
to the merger in the case of a Change of Control pursuant to clause (a) of the
definition

 

2

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

thereof or the acquirer of the assets in the case of a sale of all or
substantially all of the Company’s assets.

As used in this Agreement, a “Trigger Event” is (i) a Change of Control or
(ii) a primary underwritten initial public offering of equity securities of the
Company registered under the Securities Act of 1933 on Form S-1 (or a successor
form).

As used in this Agreement, a “Related Company” is American Greetings Corporation
or any direct or indirect wholly owned subsidiaries of American Greetings
Corporation.

As a condition to the exercise of the stock options provided for in this
section, the Company may require you to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required. Your
vested stock options may only be exercised in compliance with applicable
securities laws, and your stock options and any shares issued upon exercise
thereof may be restricted and/or legended consistent with such requirements as
determined by the Company. In no event shall the Company have any obligation to
register any of its securities under the Securities Act of 1933 or otherwise. If
the Company completes an initial public offering of its stock, however, it
intends to register shares issuable upon the exercise of stock options on Form
S-8, if the Company is then eligible to do so.

4.      EXPENSES. The Company shall reimburse you for all ordinary expenses you
necessarily and reasonably incur in connection with your duties (including
travel, lodging, meal, and entertainment expenses), against presentation of
proper receipts or other proof of expenditure, and subject to reasonable
guidelines or limitations adopted by the Company and shall reimburse you for
your reasonable and actual legal expenses in connection with the negotiation of
this Agreement.

5.      BENEFITS. During your employment with the Company, you shall be entitled
to health, life, disability and accident insurance, vacation and paid leave,
executive automobile program, in each case consistent with that currently
provided to you, and entitled to participate in any and all employee benefits
maintained by the Company for its executives or employees generally, including,
if and to the extent maintained by the Company for its executives or employees
generally, the following: profit sharing plan, bonus plan, stock option, or
other benefit plan, retirement plan, insurance plans or medical expense plans,
and executive automobile program (including lease payments and maintenance
expenses); provided, however, that any participation by you in stock option,
stock purchase and bonus plans will be in the sole discretion of the Board
except as otherwise expressly provided in this Agreement or required by the
terms of such plans.

6.      CERTAIN REIMBURSEMENTS. To the maximum extent permitted by applicable
law and the Company’s Certificate of Incorporation and Bylaws, the Company
agrees to indemnify, defend, and hold you harmless from and against any and all
demands, actions, claims, suits, liabilities, losses, damages, fees and expenses
relating to

 

3

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

any acts or omissions to act in the course or scope of the duties you performed
or perform on behalf of the Company or its subsidiaries while employed by it or
them or serving on its Board or the board of a subsidiary and to provide
indemnification and Directors and Officers liability insurance to you at least
to the same extent that it provides such indemnification and insurance to the
Officers and Directors of the Company. The provisions of the foregoing sentence
shall survive the termination of your employment with the Company.

7.      TERMINATION OF EMPLOYMENT. Your employment with the Company under this
Agreement commenced on or prior to the date hereof and shall end on the earliest
date on which any of the following events may occur:

(a) your death, disability (determined as provided in the applicable disability
plan adopted by the Company, or, if none, as determined by the Board) or
resignation from the employ of the Company;

(b) the termination of your employment with the Company for Cause, as defined
below, with notice given by the Company as provided hereinbelow;

(c) the termination of your employment with the Company without Cause, as
defined below, with notice given by the Company as provided hereinbelow; or

(d) the termination of your employment with the Company by you due to a Failure
by Company to Maintain Employment Conditions, with notice, given by you as
provided hereinbelow.

8.      CAUSE. As used in this Agreement, the term “Cause” shall mean any of the
following:

(a) your willful theft or embezzlement of funds or other property of the Company
or its affiliates;

(b) a material breach by you of this Agreement;

(c) a material breach by you of any other written agreement between you and the
Company or its affiliates;

(d) your conduct of a criminal nature;

(e) your fraudulent conduct in connection with the business affairs of the
Company or its affiliates, regardless of whether that conduct is designed to
personally enrich you or defraud the Company or others.

The existence of Cause shall be conclusively determined by the Board.

9.      FAILURE BY COMPANY TO MAINTAIN EMPLOYMENT CONDITIONS.

As used in this Agreement, the term “Failure by Company to Maintain Employment
Conditions” shall mean any of the following:

(a) the assignment to you of duties materially inconsistent with your
then-current level of authority or responsibilities, or any other action by the
Company which results in a material diminution in your position, compensation,
authority, duties or responsibilities;

 

4

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

(b) a material failure by the Company to comply with the provisions of this
Agreement or any other written agreement between you and the Company, including
any failure to pay compensation and benefits;

(c) the transfer of your headquarters to a place outside the Cleveland, Ohio
area without your prior written consent; or

(d) a failure by any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

10.      SEVERANCE. In the event that (a) you terminate your employment with the
Company for a Failure by Company to Maintain Employment Conditions occurring
within one year after a Change of Control, or (b) either before or after a
Change of Control the Company terminates your employment with the Company
without Cause (other than by reason of your death or disability), then, in such
event, and without abrogating or limiting any other rights or remedies you or
the Company may have under this Agreement or any other agreements or at law or
in equity, and provided that (i) you are not directly or indirectly employed by,
providing services to, or financially supporting in any manner a direct
competitor of the Company and (ii) you are not in material breach of this
Agreement:

(a) the Company shall pay you your Base Salary for an additional period of 18
months following the last day of your employment with the Company;

(b) the Company shall on the last day of your employment with the Company, pay
to you (x) your salary and earned and unused vacation pay through the last day
of your employment with the Company, (y) unpaid reimbursable business expenses
incurred by you through the last day of your employment with the Company and
properly submitted for reimbursement, and (z) any earned but unpaid annual or
periodic bonus compensation for the prior calendar year or relevant period;
further, following the close of the current calendar year, or applicable period
then in progress, the Company shall pay you any bonuses (if any) you would have
earned had you remained in the employ of the Company for the calendar year or
applicable period then in progress, prorated, as determined by the Board, for
the portion of the year or applicable period you were employed and for the level
of achievement of the performance criteria of the applicable bonus plan;

(c) for an additional period of 18 months following the last day of your
employment with the Company, the Company shall continue medical and dental
benefits, life insurance, long term disability, and automobile expenses under
the executive automobile program, at its expense, to you and/or your family at
least equal to those which would have been provided to you and them in
accordance with the plans, programs, practices and policies described in
Section 5 of this Agreement if your employment had not ended, provided, however,
that if you become reemployed with another employer and are eligible to receive
medical benefits, other welfare benefits, life

 

5

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

insurance, long term disability, or automobile benefits under or from another
employer provided plan, the benefits described herein shall cease; and

(d) notwithstanding Section 10(b) of the Company’s stock option plan, the option
granted to you pursuant to this agreement shall, to the extent then vested,
continue to be exercisable for a period of two years after your termination,
subject to the requirement of a Trigger Event and to expiration at end of the
term of the option.

You acknowledge that your employment is “at will” and may be terminated at any
time, subject to the payment of severance benefits as provided herein. The
Company may condition its payment to you of severance benefits on your execution
of a reasonable mutual general release by you and the Company; provided,
however, that such release shall not require you to release, or provide for your
release of, any of your rights under this Agreement which survive the
termination of your employment with the Company, and provided further that such
release shall not require the Company to release, or provide for the release of,
any of the Company’s rights under this Agreement which survive the termination
of your employment with the Company. You shall not be required to seek other
employment or take other action in order to mitigate your damages to be entitled
to the benefits and payments under Section 10 of this Agreement. Except as
otherwise specifically provided in Section 10(c) above with respect to your
medical and dental benefits, life insurance, long term disability and automobile
benefits, in the event that you become reemployed with another employer, the
Company is not entitled to set off against such benefits and payments due or any
other amounts of money payable to you under this Agreement any amounts earned by
you in other employment after the termination of your employment with the
Company or any amounts that you might or could have earned in other employment
had you sought such other employment. The amounts of money payable to you under
this Section shall not be treated as damages, but as severance compensation to
which you are entitled by reason of your service with the Company and the
termination of your employment pursuant to the provisions of this Agreement. As
used in this Agreement, the term “direct competitor of the Company” shall mean
an entity or any affiliate of an entity that is primarily engaged in the
business of online distribution of greetings and/or related social expression
products.

11.        SOLICITATION AND NON-DISPARAGEMENT. For a period of one (1) year
following the termination of your employment with the Company for Cause or as a
result of your resignation, or disability you agree not to solicit employees of
the Company or its affiliates for employment, not to solicit any customers or
strategic partners of the Company or its affiliates for a direct competitor of
the Company and not to disparage the Company or its affiliates in any manner.

12.        COVENANT NOT TO COMPETE. You acknowledge that in your capacity as
President and Chief Executive Officer, and through other duties assigned to you
hereunder, you will be the Company’s representative with third parties and that
you will have access to confidential information about the Company and that you
will have access to other “proprietary information” (as defined in Section 13)
acquired by the Company and its affiliates at the expense of the Company or its
affiliates for use in its business.

 

6

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

You also acknowledge that you have substantial experience in the online
greetings business and possess special, unique and extraordinary skills and
knowledge in this field. Your management and operational services to the Company
are special, unique and extraordinary and the success or failure of the Company
is dependent upon your discharge of your duties and obligations. The period of
time commencing as of the date hereof and ending on the effective date of the
termination of your employment under this or any successor Agreement shall be
referred to as the “Employment Period.” Accordingly, by execution of this
Agreement:

(a) You agree that during the Employment Period and for a period of six months
following your termination of employment for any reason (whether such
termination shall be voluntary or involuntary) you shall not violate the
provisions of Section (b), below. You agree that the six month period referred
to in the preceding sentence shall be extended by the number of days included in
any period of time during which you are or were engaged in activities
constituting a breach of Section (b).

(b) During the time period specified in Section (a), in the United States of
America you shall not directly or indirectly own, operate, manage, consult with,
control, participate in the management or control of, be employed by, maintain
or continue any interest whatsoever in any direct competitor of the Company (as
defined above), other than through a passive ownership interest not exceeding 5%
of the equity of a direct competitor.

(c) You expressly agree and acknowledge that this Section 12 is necessary for
the Company’s protection because of the nature and scope of the Company’s
business and your position with and services for the Company. Further, you
acknowledge that, in the event of your breach of this Section 12, money damages
will not sufficiently compensate the Company for its injury caused thereby, and
you accordingly agree that in addition to such money damages you may be
restrained and enjoined from any continuing breach of this Section 12 without
any bond or other security being required by any court. You acknowledge that any
breach of this Section 12 would result in irreparable damage to the Company.

(d) You expressly agree and acknowledge as follows:

(1) This Section 12 is reasonable as to time and geographical area and does not
place any unreasonable burden upon you.

(2) The general public will not be harmed as a result of enforcement of this
Section 12.

(3) You have requested or have had the opportunity to request that your personal
legal counsel review this Section 12.

(4) You understand and hereby agree to each and every term and condition of this
Section 12.

13.      PROPRIETARY INFORMATION

 

7

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

(a) Upon termination of this Agreement for any reason, you shall immediately
turn over to the Company any “proprietary information,” as defined below. You
shall have no right to retain any copies of any material qualifying as
“proprietary information” for any reason whatsoever after termination of your
employment hereunder without the express written consent of the Company.

(b) It is understood and agreed that, in the course of your employment hereunder
and through your activities for and on behalf of the Company, you will receive,
deal with and have access to the Company’s and its affiliates’ proprietary
information and that you hold such proprietary information in trust and
confidence for the Company. You agree that you shall not, during the term of
this Agreement or thereafter, in any fashion, form or manner, directly or
indirectly, retain, make copies of, divulge, disclose or communicate to any
person, in any manner whatsoever, except when necessary or required in the
normal course of your employment hereunder and for the benefit of the Company or
with the express written consent of the Company, any of the Company’s
proprietary information or any information of any kind, nature or description
whatsoever concerning any matters affecting or relating to the Company’s
business.

(c) For purposes of this Agreement, “proprietary information” means and
includes, without limitation, the following: the identity of clients or
customers or potential clients or customers of the Company or its affiliates;
any written, typed or printed lists or other materials identifying the clients
or customers of the Company or its affiliates; any financial or other
information supplied by clients or customers of the Company or its affiliates;
any and all data or information involving the techniques, programs, methods or
contacts employed by the Company or its affiliates in the conduct of its
business; any lists, documents, manuals, records, forms, or other materials used
by the Company or its affiliates in the conduct of its business; any descriptive
materials describing the methods and procedures employed by the Company or its
affiliates in the conduct of its business; and any other secret or confidential
information concerning the Company’s or its affiliates’ business or affairs. The
terms “list”, “document” or their equivalent, as used in this Section, are not
limited to a physical writing or compilation but also include any and all
information whatsoever regarding the subject matter of the “list” or “document”
whether or not such compilation has been reduced to writing.

(d) Nothing contained herein shall be construed as restricting or creating any
liability for the disclosure, communication, or use of information that you can
show, by clear and convincing evidence: (i) is or becomes publicly known through
no wrongful act or omission of the yours, (ii) is received by you from a party
who is under no confidential obligation to the Company or any of its affiliates
with respect thereto, unless such person received the information as a result of
a breach known (or that should have been known) to you of an agreement similar
to this Agreement, (iii) is independently developed by you outside the scope of
your employment and without the use of any facility of the Company or its
affiliates prior to the receipt of such information, or (iv) is disclosed
without restriction as required by law or legal process.

 

8

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

(e) The terms and conditions of this Agreement are confidential and shall not be
disclosed by either party hereto, except to their respective representatives and
advisors, others with a reasonable need to know (including, without limitation,
the Company’s direct and indirect parent company and their advisors and
principals and representatives of any parties considering an investment in or
acquisition of the Company) and as required by law, regulation or court order.
You acknowledge that the Company shall have no restriction on disclosing this
agreement in connection with any filing with the Securities and Exchange
Commission or other governmental authority.

 

14.      RIGHT

TO INTELLECTUAL PROPERTY AND NEW IDEAS; ASSIGNMENT.

(a) You shall disclose promptly to the Company any and all inventions,
discoveries, improvements, patentable or copyrightable works and other
intellectual property and trade secrets initiated, conceived or made by you,
either alone or in conjunction with others, during your employment (whether
during or after business hours and whether or not with the use of Company
property) and related to the business or activities of the Company or its
affiliates, and you hereby assign all of your right, title and interest therein
to the Company or its nominee; whenever requested to do so by the Company, you
shall execute any and all applications, assignments or other instruments which
the Company shall deem necessary to apply for and obtain letters patent,
trademarks, copyrights or other intellectual property protection of the United
States or any foreign country, or otherwise protect the Company’s best interest
therein.

(b) In the event Company is unable for any reason whatsoever to secure your
signature to any lawful and necessary documents required, including those
necessary for the assignment of, application for, or prosecution of any United
States or foreign applications for letters patent or copyright, you hereby
irrevocably designate and appoint Company and its duly authorized officers and
agents as agent and attorney in fact, to act for and in your behalf and stead to
execute and file any such application and to do all other lawfully permitted
acts to further the assignment, prosecution, and issuance of letters patent or
copyright thereon with the same legal force and effect as if executed by you.
You hereby waive and quitclaim to Company any and all claims of any nature
whatsoever which you may now have or may hereafter have for infringement of any
patent or copyright resulting from any such application.

(c) You agree that any copyrights in work produced by you during the term of
your employment by the Company or its affiliates which relates to past, present
or foreseeable business, products, developments, technology or activities of the
Company or its affiliates shall be considered as a “work for hire” and shall
belong solely to the Company.

(d) The obligations of this Section 14 shall continue beyond termination of your
employment with respect to inventions, discoveries, improvements, patentable or

 

9

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

copyrightable works and other intellectual property and trade secrets initiated,
conceived or made by you during your employment and shall be binding upon your
assigns, executors, administrators and other legal representatives.

15.      MISCELLANEOUS.

(a) Each party hereby agrees to cooperate with the other and to execute and
deliver all such additional documents and instruments, and to take all such
other action, as the other party may reasonably request from time to time to
effectuate the provisions and purposes of this Agreement.

(b) Except as otherwise provided in this Agreement, all notices requests,
consents, and other communications required or permitted under this Agreement
shall be in writing and signed by the party giving notice, and shall be deemed
to have been given when hand delivered by personal delivery, or by Federal
Express or similar courier service, or when transmitted by facsimile, or three
(3) business days after being deposited in the United States mail, registered or
certified mail, with postage prepaid, return receipt requested, addressed as
follows:

If to the Company:

AmericanGreetings.com, Inc.

Three American Road

Cleveland, Ohio 44144

Attention: Chairman of the Board

If to the Executive:

Josef A. Mandelbaum

4285 University Parkway

Cleveland, Ohio 44118

or to such other address as either party may designate for himself or itself by
notice given to the other party from time to time in accordance with the
provisions of this Agreement.

(c) Except as otherwise expressly provided in this Agreement, this Agreement may
not be assigned by you, whether by operation of law or otherwise, without the
prior written consent of the Company. Subject to the foregoing, this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective heirs, legatees, devisees, personal and legal representatives,
successors and assigns.

(d) No delay on the part of any party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by any
party of any right or remedy shall preclude other or farther exercise thereof or
the exercise of my other right or remedy. The waiver of any breach or condition
of this Agreement by either party shall not constitute a precedent in the future
enforcement of any of the terms and conditions of this Agreement.

 

10

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

(e) The headings of Sections and subsections contained in this Agreement are
merely for convenience of reference and shall not affect the interpretation of
any of the provisions of this Agreement. Whenever the term “include,”
“including,” or “included” is used in this Agreement, it shall mean, including,
without limiting, the foregoing. This Agreement is deemed to have been drafted
jointly by the parties, and any uncertainty or ambiguity shall not be construed
for or against either party based on an attribution of drafting to either party.
Whenever the context so requires, the singular shall include the plural and vice
versa. All words and phrases shall be construed as masculine, feminine or neuter
gender, according to the context.

(f) Whenever possible, each provision of this Agreement shall be construed and
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement or the application thereof to any party
or circumstance shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition without
invalidating the remainder of such provision or any other provision of this
Agreement or the application of such provision to other parties or
circumstances.

(g) All discussions, correspondence, and agreements heretofore had or made
between the parties relating to the subject matter hereof, are superseded by and
merged into this Agreement, which fully and completely expresses the agreement
between the parties relating to the subject matter hereof, and the same is
entered into with no party relying upon any statement or representation made by
or on behalf of any party not embodied in this Agreement. Any modification of
this Agreement may be made only by a written agreement signed by both of the
parties to this Agreement.

(h) This Agreement is being executed and delivered in the State of Ohio, and the
validity, construction, and enforceability of this Agreement shall be governed
in all respects by the domestic laws of the United States and the State of Ohio
applicable to agreements made and to be performed entirely within the State of
Ohio without regard to the conflicts of laws principles of the State of Ohio or
any other state. Each party hereby irrevocably and unconditionally submits to
the exclusive jurisdiction of any Ohio state court or Federal court of the
United States of America sitting in Cuyahoga County, Ohio, and any appellate
court from any such court, in any suit, action or proceeding arising out of or
relating to this Agreement. Each party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any Ohio
state or Federal court sitting in Cuyahoga County, Ohio. Each party hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in any
such court.

(i) This Agreement may be executed in any one or more counterparts, each of
which shall constitute an original, no other counterpart needing to be produced,
and all of which, when taken together, shall constitute but one and the same
instrument.

 

11

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904



--------------------------------------------------------------------------------

LOGO [g75433img002.jpg]

 

(j) The parties represent and warrant to each other that they have read this
Agreement in its entirety, that they understood; the terms of this Agreement and
understand that the terms of this Agreement are legally enforceable, that they
have had ample opportunity to negotiate with each other with regard to all of
its terms, that they have entered into this Agreement freely and voluntarily,
that they intend to and shall be legally bound by this Agreement and that they
have fall power, right, authority, and competence to enter into and execute this
Agreement

Please acknowledge your acceptance of the terms and conditions specified above
by signing the enclosed duplicate copy of this Agreement on the line below and
returning it to me.

 

Sincerely,

AmericanGreetings.com, Inc.

By:

 

/s/ James C. Spira

 

James C. Spira

 

Chairman

I hereby acknowledge my acceptance of the terms and conditions of this Agreement
to be effective as of February 4, 2000.

 

/s/ Josef A. Mandelbaum

Josef A. Mandelbaum

 

12

american greetings.com • three american road, cleveland, ohio, 44144-2301 •
phone: 216-889-5000 • fax: 216-889-5904